                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                       No. 7:15-CV-187-M

THOMAS M. CANNON,                                )
JESSE M. CONNER,                                 )
DONALD M. KOONS, and                             )
NICHOLAS M. TERRELL,                             )             ORDER ON MOTION
                                                 )             FOR BILL OF COSTS
               Plaintiffs,                       )
                                                 )
               V.                                )
                                                 )
VILLAGE OF BALD HEAD ISLAND,                     )
NORTH CAROLINA, CALVIN R. PECK,                  )
JR., and CAROLINE MITCHELL,                      )
                                                 )
               Defendant.                        )

       This matter is before the clerk on the motion for bill of costs [DE-15 8] filed by plaintiffs

Thomas M. Cannon, Jesse M. Conner, Donald M. Koons, and Nicholas M. Terrell. For the

reasons set forth below, the motion is GRANTED in part.

       Following a bench trial on September 8 and 9, 2020, before the Honorable Malcolm J.

Howard, Senior United States District Judge, the court issued findings of fact and conclusions of

law on November 30, 2020 [DE-154]. The court granted relief to plaintiffs against defendants

Calvin Peck and Caroline Mitchell but dismissed plaintiffs' claims against defendant the Village

of Bald Head Island. The clerk entered judgment [DE-155] that same day.

       Plaintiffs timely filed a motion for bill of costs [DE-158] on December 14, 2020, along

with supporting documentation [DE-157-11]. Although defendants Peck and Mitchell responded

in opposition to a motion for attorney's fees, they did not respond to the motion for bill of costs.

In a text order issued on August 6, 2021, the undersigned directed plaintiffs to file supporting

invoices for their requested costs for fees for printed or electronically recorded transcripts



       Case 7:15-cv-00187-M-KS Document 177 Filed 09/10/21 Page 1 of 3
necessarily obtained for use in the case. Plaintiffs timely complied with the directive on August

18, 2021.

       Plaintiffs seek costs under Rule 54(d)(l) as the prevailing parties in this action. See Fed.

R. Civ. P. 54(d)(l) ("Unless a federal statute, these rules, or a court order provides otherwise,

costs---other than attorney's fees-should be allowed to the prevailing party."). Federal courts

may asse~s only those costs listed in 28 U.S.C. § 1920. See Arlington Cent. Sch. Bd. of Educ. v.

Murphy. 548 U.S. 291, 301 (2006); Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437,

441-42 (1987), superseded on other grounds by statute, 42 U.S.C. § 1988. Local Civil Rule 54.1

"further refines the scope of recoverable costs." Earp v. Novartis Pharmaceuticals Corp., No.

5:11-CV-680-D, 2014 WL 4105678, at *1 (E.D.N.C. Aug. 19;2014).

       Here, plaintiffs seek $9,524.25 in costs, including (1) $400.00 in costs for fees of the

clerk, pursuant to § 1920(1 ); (2) $27 .60 for service of the sul11I!1ons and subpoena pursuant to §

1920(1); (3) $7,511.50 for fees for printed or electronically recorded transcripts necessarily

obtained for use in the case, pursuant to § 1920(2) and (4) $1,585.15 for fees for witnesses

pursuant to § 1920(3). Having the reviewed the supporting documentation and the record, the

clerk finds that plaintiffs' requested costs under § 1920(1) and § 1920(3) in the amount of

$2,012.75 are allowable under the statute and Local Civil Rule 54.1.

       Plaintiffs' request for transcript costs, however, include charges for exhibits, postage,

witness signatures, and expedited preparation. This court has construed § 1920(2) and Local

Civil Rule 54.1 as not encompassing these charges. See Dutton v. Wal-Mart Stores East, L.P.,

No. 4:11-CV-94-BO, 2015 WL 1643025, at *2 (E.D.N.C. March 13, 2015) ("In construing 28

U.S.C. § 1920 and Local Civil Rule 54.1, this court has also denied fees for copies of deposition

exhibits, read and sign, rough drafts, litigation support packages, ASCII disks, shipping, handling




                                                2
      Case 7:15-cv-00187-M-KS Document 177 Filed 09/10/21 Page 2 of 3
and expedited processing."). Nwaebube v. Employ't Sec. Comm'n of N.C., No. 5:09-:CV-395-F,

2012 WL 3643667, at *1 (E.D.N.C. Aug. 21, 2012) (disallowing costs of exhibit copies); Parrish

v. Johnston Comty. Coll. No. 5:09-CV-22-H, slip. op. at 2-3 (E.D.N.C. Feb. 13, 2012)

(observing that "Local Civil Rule 54.l(c)(l)(a) specifies that taxable costs incident to the taking

of depositions normally include only the court reporter's fee and the fee for the original

transcript of the deposition"). Accordingly, of plaintiffs' request for fees for costs of transcripts,

$498.40 1 is disallowed. The remaining amount of $7,013.10 is allowed.

         For the foregoing reasons, the motion for bill of costs [DE-158] is GRANTED in part. As

the prevailing parties, plaintiffs Thomas M. Cannon, Jesse M. Conner, Donald M. Koons, and

Nicholas M. Terrell are awarded (1) $427.60 in costs pursuant to § 1920(1); (2) $7,013.10 in

costs pursuant to § 1920(2) and (3) $1,585.15 in costs pursuant to § 1920(3). Total costs in the

amount of $9,025.85 are taxed against defendants Calvin R. Peck, Jr., and Caroline Mitchell and

shall be included in the judgment.

         SO ORDERED. This the            /tZ day of September, 2 0 ~                                       /


                                                                        ~Clerk of Court




1  This encompasses the difference between the expedited rates for the preparation of the transcript of the bench trial
and the ordinary rate ($3.65); exhibit charges for the depositions of Paul Swanson, Scott Anderson, Herbert Bryant,
and Calvin Peck; postage and handling for the deposition of Scott Anderson and Paul Swanson; and witness
signature fee for the deposition of Calvin Peck.


                                                          3
        Case 7:15-cv-00187-M-KS Document 177 Filed 09/10/21 Page 3 of 3
